 



Exhibit 10.12
Amendment to Pledge and Security Agreement
This Amendment to Pledge and Security Agreement (this “Amendment”) is dated as
of October 13, 2006, and is made by and between Jerome B. Richter (the
“Borrower”) and Penn Octane Corporation, a Delaware corporation (the
“Corporation”). Capitalized terms used and not otherwise defined herein shall
have the meaning set forth in the Pledge and Security Agreement (the “Pledge
Agreement”) by and between Borrower and the Corporation dated as of April 11,
2000, as subsequently amended.
Whereas, under the terms of the Pledge Agreement, the Borrower pledged to the
Corporation and granted a continuing security interest in one million
(1,000,000) shares of common stock (the “Pledged Stock”) of the Corporation
owned by the Borrower and in all dividends, cash rights, instruments and other
property, and all proceeds of every kind thereof, received or distributed with
respect to the Pledged Stock (all such collateral being defined in the Pledge
Agreement as the “Pledged Stock Collateral”);
Whereas, on or about October 1, 2004, the Corporation distributed to the
Borrower with respect to the Pledged Stock one hundred twenty-five thousand
(125,000) common units (the “Common Units”) of Rio Vista Energy Partners L.P.
(“Rio Vista”) in connection with a spin-off of Rio Vista from the Corporation;
Whereas, pursuant to Section 2(a) of the Pledge Agreement, the Common Units are
part of the Pledged Stock Collateral;
Whereas, pursuant to Section 3 of the Pledge Agreement, the Borrower is
obligated to deliver the Common Units to the Corporation as security for the
Borrower’s indebtedness to the Corporation, but the Borrower has not yet
delivered the Common Units to the Corporation; and
Whereas, the Borrower wishes to deliver to the Corporation, and the Corporation
wishes to accept, an additional one million (1,000,000) shares of common stock
of the Corporation owned by the Borrower as collateral in full substitution for
the Common Units.
Now therefore, in consideration of the foregoing and the agreements contained
herein, the parties agree as follows:
1. Amendment of Pledge Agreement. From and after the date of this Amendment, the
term “Pledged Stock,” as defined in section 2(a) of the Pledge Agreement, shall
mean two million (2,000,000) shares of common stock of the Corporation owned by
the Borrower, but shall not include the Common Units of Rio Vista previously
distributed to the Borrower with respect to the Pledged Stock or any cash
distribution with respect to the Common Units received by the Borrower from Rio
Vista at any time.
2. Delivery of Collateral. The Borrower agrees to deliver, or cause to be
delivered, to the Corporation certificates evidencing a total of two million
(2,000,000) shares of Common Stock of the Corporation to be held as the Pledged
Stock in accordance with the Pledge Agreement, together with a duly executed and
signature guaranteed stock power in the form attached hereto as Exhibit A.

 

 



--------------------------------------------------------------------------------



 



3. Effect of Amendment. Except as specifically modified hereby, the Pledge
Agreement remains in full force and effect.
4. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute a single instrument.
This Amendment to Pledge and Security Agreement is executed by the undersigned
as of the date first set forth above.

          The Corporation:   The Borrower:
 
        PENN OCTANE CORPORATION   JEROME B. RICHTER
 
       
By:
  /s/ Ian T. Bothwell   /s/ Jerome B. Richter
 
       
 
  Ian T. Bothwell   Jerome B. Richter
 
  Chief Financial Officer    

 

 